11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Raymond Earl Freeman,                        * From the 70th District
                                               Court of Ector County,
                                               Trial Court No. A-31,685.

Vs. No. 11-14-00181-CR                       * July 24, 2014

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.